DETAILED ACTION
Currently claims 1-3 are pending for application 16/577294 filed on 20 September 2019.  It is noted that no IDS has been filed with this application. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.

The length of the abstract exceeds 150 words.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

The disclosure is objected to because of the following informalities: 
The specification recites “light and right human eye” on page 18, line 5 which should instead read “left and right human eye”.
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities: 
Claim 1 at line 19 recites “to synchronize quantum states.” which should read instead “to synchronize quantum states;”. In other words, the period should be replaced by a semi-colon.
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly in
g the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “data records/frames” at each of lines 6, 9, and 26 recites “record/frame components” at line 11. It is unclear/indefinite if the data in “data records/frames” are data records or data frames or both records and frames. For purpose of analysis, “data records/frames” will be interpreted to be “data records or frames”. Claim 3 is also rejected because it depends from claim 1.
Claim 1 recites “record/frame components” at line 11.  It is unclear/indefinite if the components in “record/frame components” are component records or component frames or both records and frames. For purpose of analysis, “record/frame components” will be interpreted to be “record or frame components”. Claims 2 and 3 are also rejected because it depends from claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Nicolas Riche (“VISION: Video and Image Saliency Detection”, PhD Dissertation, University of Mons, 2015, pp. 1-257), hereinafter referred to as Riche, in view of Owechko et al. (US10176382, Filed 14 September 2016), hereinafter referred to as Owechko, and in further view of Yan et al. (“Video Encryption and Decryption on Quantum Computers”, Int J Theor Phys, 54, 2015, pp. 2893-2904), hereinafter referred to as Yan.

In regards to claim 1, Riche teaches A system, method, and computer program product for reduction, optimization, …3…., and acceleration of computer data … and processing using neural …4….. architecture operating on one or more computer devices comprising:  5a motion decimator computer software application operable to:  6receive a plurality of computer data records/frames in a plurality of structured 7and unstructured computer data …, ([p. 108, Section 4.4, Figure 3.11, Figure 4.8, Table 4.3.2] In terms of ground-truth, all the databases have eye tracking data. Some of them have an additional ground-truth (binary masks) to complement the validation. Two features have be chosen to compare the databases as shown in Tab. 4.3: the number of observers and the durations (in seconds) when the informations were available., wherein a video database consists of a set of successive video frames in a number of contexts (table 4.3.2)  furnishes the set of video frames received and processed by the dynamic (neural) visual saliency detection/recognition framework (Figure 3.11) such that this data includes unstructured data (interpreted to correspond to the pixel information in the frames) and structured data (interpreted to correspond to the binary mask ground truth annotations or associated number of observers in eye-tracking data) and wherein it is noted that “security”.) and  8perform spatial and temporal decorrelation of the computer data 9records/frames, ([pp. 79-81, Section 3.3.2, Figure 3.11] The optical flow is computed, using [83], between the current frame and all the others. Vt+2 for example represents the optical flow vectors from frame t + 2 to frame t. The frames t − 2, t − 1 , t + 1 and t + 2 are then motion compensated and averaged with frame t…. Temporal features are extracted from the optical flow [83]. In the presence of camera motion, the motion in the scene is composed of a global component, representing the camera motion mainly observed on the background, and a local component, representing the displacement of foreground objects. To better identify salient moving objects, global motion, computed as the average horizontal and vertical motion, is subtracted from the optical flow motion vectors….Temporal features are extracted from the optical flow [83]. In the presence of camera motion, the motion in the scene is composed of a global component, representing the camera motion mainly observed on the background, and a local component, representing the displacement of foreground objects. To better identify salient moving objects, global motion, computed as the average horizontal and vertical motion, is subtracted from the optical flow motion vectors., wherein spatial and temporal analysis in the form of temporal compensation over a set of successive frames and the optical flow computation over that set of frames such that the global and local optical flow components decorrelate the background (interpreted as being non-moving except as the result of camera motion) and the foreground objects (which are characterized by a local motion).)  and 10convert decorrelation data to a set of thalamic motion instructions that 11translates data record/frame components into objects that are classified as 12being motion or motionless thereby to remove all motionless objects, ([pp. 2-3, Section 1.1, p. 5, Section 1.2.1, pp. 79-82, Section 3.3.2, Figure 1.1, Figure 3.11] The ganglion cells departing from the retina cross the optic chiasm and arrive to the thalamus and more precisely to the Lateral Geniculate Nucleus (LGN). The two important functions of the LGN are: to perform a frequency decomposition of the retinal image and to combine information from left and right eyes…. The main task of the SC is thus to guide the eyes onto the important areas of the surrounding space. This entire process builds the human visual attention system., By exploring each task condition, he demonstrated that gaze pattern not only depends on the properties of the picture, but also depends on the task facing the viewer. Indeed, there are two major principles that drive attention: Bottom-Up attention, also called exogenous, which is mainly driven by characteristics from the visual scene [8]., Temporal features are extracted from the optical flow [83]. In the presence of camera motion, the motion in the scene is composed of a global component, representing the camera motion mainly observed on the background, and a local component, representing the displacement of foreground objects. To better identify salient moving objects, global motion, computed as the average horizontal and vertical motion, is subtracted from the optical flow motion vectors…. To better represent temporal information, the temporal features are finally expressed in terms of motion amplitude At and direction Dt defined as in ST-RARE…. four motion amplitude maps (from frame t to the two from the past and the two from the future) four motion direction maps (from frame t to the two from the past and the two from the future)., wherein the difference between the global and local optical flow components (decorrelation data) determines a representation of motion-only objects (relative to the background) and wherein the objects thereby identified are characterized by motion amplitude and direction maps (interpreted as being instructions in the sense of providing a representation of those objects that is used for further processing (i.e., further attention) within this bio-inspired bottom-up system (modeled after human visual information pathway with the Thalamus/LGN as shown in Figure 1.1 with the saliency processing/representation interpreted as thalamic instructions) in which the attention is exogenous in the sense of being driven by visual scene characteristics).) and  13apply primitive, multigenerational, and hierarchical prediction to classify 14objects as being predictable or unpredictable thereby to remove all predictable 15motion objects, and  16apply unpredictable thalamic motion instructions to maintain an internal …17… state in memory, …([pp. 75-78, Section 3.2.2, pp. 79-82, Section 3.3.2, Figure 3.10, Figure 3.11] In summary, we have six spatial feature maps: three low-level (which are the colors from the first path) and three medium-level (the orientation and texture information coming from the Gabor filters) and two temporal features maps: motion amplitude and direction…. This mechanism used in [27] allows to detect both locally contrasted and globally rare regions in the image. First, for each feature map, a Gaussian Pyramid decomposition is built at four different scales. For each scale (for pixel neighbourhoods with increasing sizes), the occurrence probability p of the pixels is computed using histograms. Then, saliency is obtained by computing −log(p) where p is the occurrence probability of a feature map at a given scale. The −log(p) increases the saliency inside the rare regions for each feature. Saliency will be higher for rare regions in the frame. Finally, the rarity maps of each scale are summed up and normalized to obtain a multiscale contrast and rarity map per feature., STRAP combines a set of priors, inspired from [86], and a rarity mechanism similar to [87]. As illustrated on Figure 3.11, third step, the rarity modules take the 14 extracted features as input….A rarity mechanism, similar to the one of ST-RARE, is then applied on each feature map (temporal and spatial). This mechanism provides higher scores for contrasted and rare regions [87]. It is applied first on the spatial features which are then combined with the low-level priors…. The rarity mechanism which is used here allows to catch both local contrast through a multiscale filtering and global rarity. While a lot of models use local contrast in different implementation, the global rarity is also a very important feature. For example, a defect on an object can have very little color difference compared to its surroundings. A model which only uses local contrast will not detect this defect as important. Our model using global rarity will detect the defect global uniqueness and provide it with high attention. This is also important for dense crowds where there is little local contrast in motion, but abnormal (unique) motion in the scene remains attracting. … Temporal tracking (step 4 in Figure 3.11) is used to improve the temporal coherence and robustness of the saliency results, as in [87]. The saliency at time t − 1 is motion compensated to obtain a prediction of the saliency at time t. This map is then linearly combined with the current saliency map by a weighting factor empirically set to γ = 0.3 as described in Eq. 3.7…. In a second step, small similar regions are fused, while keeping small salient regions such as the eyes of a face. More specifically, regions with an area inferior to a threshold T2, with T2 > T1, and a color distance inferior to a threshold Tc are combined., wherein the bio-inspired bottom-up visual salience detection framework determines if an object has a “rarity” attribute which is being interpreted as being classified as being unpredictable (i.e., a rarity object is a motion-salient object relative to which the human visual system would apply further attention based on its rarity/unpredictability) such that this determination/classification is based at least on the following analytical elements: (1) a Gaussian Pyramid decomposition over different spatial scales (this is a hierarchical histogram-based probabilistic prediction because it focuses on a hierarchy of spatial scales which, in particular, is applied to the motion-based temporal features and which is also a primitive prediction because it can be derived from a single frame), (2) multi-scale filtering (comments in (1) are applicable here as well), (3) global rarity (also a primitive prediction based on a single frame based difference between the global and local optical flow components), (4) salience temporal tracking (this is a multi-generational prediction technique since the salience determination is formed over object tracking over successive frames), (5) segmentation mask (this is a hierarchical prediction/classification since it refines a fuzzy salient area into a more object consistent region with attention prioritization over that region based on object recognition and this is also a primitive prediction/classification because it is based on individual frame analysis)  and wherein the representation of the rarity-salient objects thereby identified (e.g., saliency map) is being interpreted as (thalamic) instructions in the sense of providing a representation of those rare objects that will attract further attention within this bio-inspired bottom-up system).
However, Riche does not explicitly teach … 3security… transmission … 4synchronization …protocols, … quantum…and  18send unpredictable thalamic motion to other software applications on the same 19or different computer device to synchronize quantum states. 20a motion reactor computer software application operable to:  21receive a plurality of thalamic motion instructions from a motion decimator 22application, and apply thalamic motion instructions to maintain an internal quantum state in 61ATTORNEY DOCKET NO. N/A memory, and  2trigger motion replication to regenerate the plurality of computer data 3records/frames in a plurality of structured and unstructured computer data 4protocols, and  5perform spatial and temporal correlation of the computer data records/frames 6trigger motion aggregation to interface with artificial and human intelligence 7systems to gather prediction knowledge, and  18send unpredictable thalamic motion to other software applications on the same 19or different computer device to synchronize quantum states.  Riche does not teach a subsequent step of applying the results of the formation of a saliency map to perform additional processing such as abnormal motion detection of a salient object. Also, Riche does not teach a quantum state representation of a salient object representation and does not disclose transmission protocols or a security dimension to this bio-inspired framework (the “quantum state” is being interpreted as providing structure to the “security” attribute of the transmission recited in the preamble).
However, Owechko, in the analogous environment of performing saliency detection and visual reasoning using a bio-inspired framework, teaches A system, method, and computer program product for reduction, optimization, …3…, and acceleration of computer data transmission and processing using neural 4synchronization architecture operating on one or more computer devices comprising:  5a motion decimator computer software application operable to:  6receive a plurality of computer data records/frames in a plurality of structured 7and unstructured computer data protocols,…  and 18send unpredictable thalamic motion to other software applications on the same 19or different computer device to synchronize … states. a motion reactor computer software application operable to:  21receive a plurality of thalamic motion instructions from a motion decimator 22application, and apply thalamic motion instructions to maintain an internal … state in 61ATTORNEY DOCKET NO. N/A memory, ([Col. 13, Lines 33-43, Column 15, Lines 15-20, Col. 20, Lines 39-67, Col. 21, 1-10, Figure 3, Figure 4, Figure 6, Figure 8] The sparse coding approach encapsulates task-relevant information using visual dictionaries enabling learning and generalization from far fewer examples. Additionally, non-linear sparse coding based on  Ll  minimization  results  in highly compressed representations that eliminate non-sparse task-irrelevant information. Learning hierarchical groupings of visual dictionaries from unlabeled data increases repre-sentation power by incorporating invariance to image nuisance factors.  Furthermore,  top-down   saliency  feedback from the neural layers (and indirectly from other  VMR modules) can be used to bias dictionary  activations  for optimum representation of task-relevant information in the input image., The saliency map (i.e. compressed representation 312) can be obtained in a bottom-up fashion (from other vision layers in the VMR framework) or in a top-down  saliency  316 fashion (as feedback from the neurally-inspired visual layer 104 and spatiotemporal associative memory layer 108., In the system described herein, SPARR makes three passes through the system before arriving at a final estimate of the "what" information and its links with "who", "where", and "when" information generated by other VMR modules. In each successive pass, estimates are refined by both generating coarse-to-fine detail as well as fusing input-data-only-based estimates with hypotheses generated from learned experiences…. The filtered result (i.e., general sparse codes 604) represents the Vl layer 606 of the Leabra Vision model. The Vl activations are then used to compute the V2N 4 layer 608. Each neuron in the V2N 4 layer 608 is computed by taking a subset of Vl neurons  or receptive field, scaling each neuron's output response by learned weights, taking the k highest activations within the receptive field, and summing them (i.e., k-winner-take-all (kWTA) approach as described in Literature Reference No. 22). The process is the same for every other neuron in V2N 4 layer 608, using the same learned weights, except the receptive field is slid over the Vl  layer 606 spatially., Before the first pass 600 concludes, the object labels, semantics, and all IT activations are fed into the SAM model 108 to recall the closest previously image and semantics experience to generate a refined estimate or hypothesis of all upper layers: object labels, semantics, and IT activations., wherein objects of interest are identified in images/video frames through a bio-visual model framework  in which those objects are represented by sparse codes (interpreted as corresponding to the output of the decimator where it is noted that the sparse code representation generates an object-saliency representation in an image using a hierarchical analysis process – Figure 3), wherein these objects are then further received and analyzed by other components of a sparse associative recognition and recall architecture (at the visual layer V1, V2/V4 and the SAM layer, with the reception at those layers interpreted as corresponding to a transmission protocol over both structured and unstructured data between different components in that bio-visual framework with the sparse-coding in particular improving the efficiency of the visual analysis process which is being interpreted also as improving acceleration, optimization, and reduction functions in this layer-to-layer visual analysis transmission framework) in which the processing components that receive the sparse code representation (thalamic instructions/salience/attention representation/state)  are distinct software application/models that reside either on the same computing device or another (the method is implemented on one or more processors with the offline processing at the SAM at least suggestive of a processor that is different than that which may generate the saliency map) in order to interpret that information in view of existing memories (i.e., to synchronize a state in that other software application that is a representation of the attention/saliency-based sparse representation to retrieve information/memories that are pertinent to that representation); in other words, the thalamic instructions associated sparse representation of regions/objects of interest is used to generate a corresponding representation in the SAM).)  20and  2trigger motion replication to regenerate the plurality of computer data 3records/frames in a plurality of structured and unstructured computer data 4protocols, and  5perform spatial and temporal correlation of the computer data records/frames 6trigger motion aggregation to interface with artificial and human intelligence 7systems to gather prediction knowledge,  ([Col. 20, Lines 39-67, Col. 21, 1-35, Figure 3, Figure 4, Figure 6, Figure 8] In the system described herein, SPARR makes three passes through the system before arriving at a final estimate of the "what" information and its links with "who", "where", and "when" information generated by other VMR modules. In each successive pass, estimates are refined by both generating coarse-to-fine detail as well as fusing input-data-only-based estimates with hypotheses generated from learned experiences…. The filtered result (i.e., general sparse codes 604) represents the Vl layer 606 of the Leabra Vision model. The Vl activations are then used to compute the V2N 4 layer 608. Each neuron in the V2N 4 layer 608 is computed by taking a subset of Vl neurons  or receptive field, scaling each neuron's output response by learned weights, taking the k highest activations within the receptive field, and summing them (i.e., k-winner-take-all (kWTA) approach as described in Literature Reference No. 22). The process is the same for every other neuron in V2N 4 layer 608, using the same learned weights, except the receptive field is slid over the Vl  layer 606 spatially., Before the first pass 600 concludes, the object labels, semantics, and all IT activations are fed into the SAM model 108 to recall the closest previously image and semantics experience to generate a refined estimate or hypothesis of all upper layers: object labels, semantics, and IT activations. … At the conclu-sion of the first pass 600, SPARR may predict the existence of a truck, person, and gun. At this point, there may also have been activation in a Libya ("where") neuron, based purely on the information given and determined so far…. Before the first pass 600 concludes, the object labels, semantics, and all IT activations are fed into the SAM model 108 to recall the closest previously image and semantics experience to generate a refined estimate or hypothesis of all upper layers: object labels, semantics, and IT activations., wherein, in response to receiving the representation/encoding of the moving objects/regions of interest, the SAM recalls/regenerates/replicates in memory video frames/images of interest (interpreted as corresponding to previously received frames of the video stream but also, in general, any modification of that memory during the visual analysis and processing that incorporates new information such as received/transmitted from lower layers in the visual system with the motion aggregation function is being interpreted as the synthesis of current and previous image information or representations thereof), wherein this data includes both unstructured data (images) and structured data (semantic labels), and wherein the recalled memories are correlated with the sparse representation of objects/regions of interest in a video frame (closest previous image and semantics experience)  to enrich/augment the representation of that scene through predictive inference to refine the representation of the objects in the image.) and  18send unpredictable thalamic motion to other software applications on the same 19or different computer device to synchronize … states. ([Col. 21, Lines 12-39, Figure 6] On the second pass 618, the object label activations (i.e., truck, person, gun) are projected top-down to generate an "attentional" shroud (attentional  feedback  202  in  FIG.  2) over each object separately. This attentional shroud modulates the filter responses such that only the activated regions are strong enough to activate the layers above it on the next and final third pass 620, essentially focusing the attention of the hierarchy on specific regions of the image, determined by what general object category was found in the first pass 600. Furthermore, through the localization and segmentation augmentations of the  Leabra  Vision  system,  the  object centers and the segments of the objects are also estimated. As the second pass 618 concludes, the object labels and semantics do not change. Instead, SPARR estimates the regions of  the  image  containing  the  predicted  general objects. Finally, on the third pass 620, which is really several independent passes of the same nature, the specific object features are activated by similar processing done in the first 30 pass 600 but via a specialized pathway 622 using specialized sparse  features  and  updating  the  specialized-IT  layer  614 and the object labels  layers  612. This  processing is done for the truck, person, and gun in the image, independently, and then combined at the IT layers, object labels layer 612, and 35 the semantic labels layer 616. The final estimate including object and semantic labels 624 is  generated after providing these activations to  the SAM layer 108 for the final  refine-ment of the now nearly complete estimate of who, what,where, and when information, given the input data 602., wherein this information is sent back to the V2/V4, V1, for generating specialized sparse codes thereby forming an iterative (bidirectional feedback) process such that the attention/salience representation (unpredictable thalamic motion) is further modified using and such that the updating of that representation is being interpreted as a synchronization of a saliency/attention state representation at a respective component in that framework.)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Riche to incorporate the teachings of Owechko for the motion decimator computer software application operable to  6receive a plurality of computer data records/frames in a plurality of structured 7and unstructured computer data protocols  and 18send unpredictable thalamic motion to other software applications on the same 19or different computer device to synchronize memory states and for a motion reactor computer software application operable to  21receive a plurality of thalamic motion instructions from a motion decimator 22application, apply thalamic motion instructions to maintain an internal memory state in 61ATTORNEY DOCKET NO. N/A memory, 2trigger motion replication to regenerate the plurality of computer data 3records/frames in a plurality of structured and unstructured computer data 4protocols, 5perform spatial and temporal correlation of the computer data records/frames 6trigger motion aggregation to interface with artificial and human intelligence 7systems to gather prediction knowledge, and  18send unpredictable thalamic motion to other software applications on the same 19or different computer device to synchronize memory states. The modification would have been obvious because one of ordinary skill would have been motivated to improve efficiency, accuracy, memory usage, and effectiveness of visual media reasoning over images and videos using a neutrally-inspired framework that represents image salience-based attention using sparse codes in combination with a complementary bidirectional feedback iterative enrichment of that representation using spatiotemporal memory in which that representation includes both meta-data and multi-scale object pixel data (Owechko [Column 2, Lines 10-55, Column 9, Lines 60-67, Column 13, Lines 19-32]).
However, Riche and Owechko do not explicitly teach security … quantum … quantum … quantum…. Like Riche, Owechko does not teach a quantum state representation of a salient object representation and does not disclose transmission protocols or a security dimension to this bio-inspired framework (as noted above, the “quantum state” is being interpreted as providing structure to the “security” attribute of the transmission recited in the preamble).
However, Yan, in the analogous environment of performing transmission of video frames, teaches … optimization, 3security, and acceleration of computer data transmission and processing using … 4synchronization architecture operating on one or more computer devices comprising:… instructions to maintain an internal 17quantum state in memory, … and 18send … to other software applications on the same 19or different computer device to synchronize quantum states. …  21receive a plurality of … instructions …, and apply … instructions to maintain an internal quantum state in 61ATTORNEY DOCKET NO. N/A memory,… ([pp. 2994-2995, Section 2.2, p. 2900, Section 3.2, p. 2901, Section 3.3, Figure 1, Figure 6] Similar to the roadmap laid down in [15], in the form defined in (1), the MCQI representation is sufficient to encode a single frame as required for our application because it possesses two important features: It is flexible enough to constrain a smaller Region Of Interest (ROI) within a frame to facilitate smaller operations as dictated by the video script;… Key frame representation is a simple, but effective way for summarizing the content of video for content browsing and retrieval. When one or more key frames are set, the motion as dictated by the video script generates the in-between content called viewing frames, resulting in a smooth change of the content over time. Where a scene in a video cannot be adequately conveyed by transforming a preceding key frame, the third type of frame - the makeup frame, is prepared and included in the video sequence which is often referred to as |Fc m…. To conclude, these three types of frames, i.e. key, viewing, and makeup, are all MCQI quantum states as defined in (1). Adopting the outline for these three types of frames, we present in Fig. 1 the proposed schematics for these three types of frames as explained., In addition to the improved security, it is noteworthy that in the above-mentioned strategy we manipulate/encrypt a series of frames (they all do the same operations by using the same CIK key) at once instead of doing so one after the other. This is attributed to the parallel property of quantum computation., To summarize, video encryption makes the quantum video become indiscernible in order to avoid the illegal access and tampering by the unauthorized users. While the video decryption recovers the pristine versions of the encrypted video for use by the authorized users., wherein a quantum-based method performs analysis and encryption of sequences of frames in a video, including analysis and encryption at the level of regions of interest (i.e., a salient object in the video) and according to the frame-to-frame motion of the content of the viewing frames  and wherein the encryption and decryption (interpreted also as a synchronization of quantum states between sender and receiver) forms a secure, flexible, and efficient transmission protocol of the video content.)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Riche and Owechko to incorporate the teachings of Yan for the motion decimator computer software application to apply thalamic motion instructions to maintain an internal quantum state in memory and to send/transmit unpredictable thalamic instructions to the same or other device to synchronize quantum states, and for the motion reactor computer software application to apply thalamic motion instruction to maintain an internal quantum state in memory. The modification would have been obvious because one of ordinary skill would have been motivated to improve the security, speed, and flexibility in the network transmission of video frames between a transmitter and receiver using multi-channel quantum image encryption and decryption protocol over video frames in which video motion content is effectively summarized for browsing and retrieval through key frame representation, including amenability to sub-block operations at the level of a region of interest (Yan [Abstract, p. 2894, Section 1]).

In regards to claim 2, the rejection of claim 1 is incorporated and Riche and Owechko do not explicitly teach 10The system, method, and computer program product of claim 1 incorporates a 11process for multi-record packaging that allows a plurality of data records/frames to be packed into 12a single network data frame as a dataset.  Neither Riche nor Owechko discloses a “packaging” of the multiple frames as a dataset into a single network data frame (interpreted as being sent in a single network transmission).
However, Yan, in the analogous environment of performing transmission of video frames, teaches the system, method, and computer program product of claim 1 incorporates a 11process for multi-record packaging that allows a plurality of data records/frames to be packed into 12a single network data frame as a dataset.   ([pp. 2994-2995, Figure 1, Figure 6]  Speed: the operations on the strip wires are able to operate/encrypt multiple frames of the video simultaneously., wherein the MCQI-based quantum encryption/decryption method encrypts and sends a strip of encoded video frames (i.e., multiple frames are packaged into a single encoded packet and transmitted to a destination as shown in Figure 6).)  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Riche and Owechko to incorporate the teachings of Yan to make use of multi-record packaging that allows a plurality of data records/frames to be packed into 12a single network data frame as a dataset.  The modification would have been obvious because one of ordinary skill would have been motivated to improve the security, speed, and flexibility in the network transmission of video frames between a transmitter and receiver using multi-channel quantum image encryption and decryption protocol over a strip of video frames in which video motion content is effectively summarized for browsing and retrieval through key frame representation, including amenability to sub-block operations at the level of a region of interest (Yan [Abstract, p. 2894, Section 1]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Riche, in view of Owechko, in view of Yan, and in further view of Yan et al. (“Quantum image processing: A review of advances in its security technologies”, International Journal of Quantum Information, Vol. 15, No. 3, 2017, pp. 1-18), hereinafter referred to as Yan2.

In regards to claim 3, the rejection of claim 1 is incorporated and Riche, Owechko, and Yan do not explicitly teach 13The system, method, and computer program product of claim 1 incorporates a 14security system that implements a communication technique that is resistant to decryption and can 15incorporate advanced security encoding techniques including Ghost Data security and Picture-in- 16Picture security. Riche and Owechko do not discuss encryption methods. Yan discusses advanced security coding techniques but does not specifically disclose ghost data security or picture-in-picture security.
However, Yan2, in the analogous environment of performing secure transmission of image frames using quantum image processing, teaches The system, method, and computer program product of claim 1 incorporates a 14security system that implements a communication technique that is resistant to decryption and can 15incorporate advanced security encoding techniques including Ghost Data security and Picture-in- 16Picture security ([pp. 7-8, Section 3, pp. 8-9, Section 3.1, pp. 12-13, Section 3.3, Figure 1, Figure 2, Figure 4] Information hiding using strategies such as steganography and watermarking seems more secure because it is not easily noticed by the attackers., Like digital watermarking that was highlighted earlier, quantum watermarking aims to protect the copyright of an image and authenticate its ownership using visible or invisible signals (mostly logos) embedded into the cover (or carrier) image…. WaQI is built based on using a cover and watermark image pair to produce a watermark embedding circuit that is used to randomly hide the watermark inside the carrier image. This same circuit is reversed to recover the original (unmarked) image during the copyright ownership validation…. Using the multichannel extension of the FRQI representation, i.e. the MCQI representation, an MCQI extension of the WaQI scheme (the MC-WaQI) was proposed in Ref. 40. In MC-WaQI, two keys, i.e. color information key (CIK) and position information key (PIK), are generated in the preprocessing stage of the scheme. Following this, two watermark images, one each transformed by CIK on the chromatic content and PIK on the spatial content, are embedded into the spatial domain and frequency domain of the cover image, respectively. The adoption of MCQI representation for the carrier., As discussed earlier, image steganography is a technique for information hiding focused on concealing a secret message into a carrier image…. The strategy is designed primarily as a steganographic algorithm with corresponding quantum circuits to hide a binary image into a grayscale image. The embedding algorithm begins with the choice of an initial Moire grating, i.e. a stochastic image, as the cover image. The initial Moire grating is then modified according to the secret image, and the deformed Moire grating is regarded as the Moire pattern. Finally, the Moire pattern is altered to obtain the stego image., wherein a quantum-based watermarking for images/video creates/encodes quantum states (for transmission) which combine the true/carrier image with image/frame of the watermark image (as shown in Figure 2) such that the watermark images are being interpreted as ghost images since they are not the real image (i.e., they are fictitious) so that this technique is ghost data security and wherein a quantum-based steganography technique for images/video hides a message/image inside of a carrier image such that this method for concealing an image within a picture is a form of pitcture-in-picture security.)   
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Riche, Owechko, and Yan to incorporate the teachings of Yan2 to incorporate a 14security system that implements a communication technique that is resistant to decryption and can 15incorporate advanced security encoding techniques including Ghost Data security and Picture-in- 16Picture security. The modification would have been obvious because one of ordinary skill would have been motivated to achieve secure and efficient transmission of images/video using quantum image processing through information hiding with steganography and watermarking in particular providing improved security against potential attackers (Yan2 [p. 7, Section 3]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tian et al. (“Authentication and copyright protection watermarking scheme for H.w64 based on visual saliency and secret sharing”, Multimed Tools Appl., 74, 2015, pp. 2991-3011) teach a salience-based synchronous authentication watermarking application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LEWIS KULP whose telephone number is (571)272-7983. The examiner can normally be reached M, Th, F 8-5:30; Tu 8-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang, can be reached on 571-270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT LEWIS KULP/Examiner, Art Unit 2124                                                                                                                                                                                                        
/MIRANDA M HUANG/Supervisory Patent Examiner, Art Unit 2124